Citation Nr: 1413961	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-11 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  What initial evaluation is warranted for right lower extremity scars from October 27, 2008 until February 23, 2009?

2.  What evaluation is warranted for right lower extremity scars from February 24, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to November 1969, to include combat service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Pittsburgh, Pennsylvania RO certified the case to the Board.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals no additional records which are pertinent to the present appeal.  

The Veteran testified in September 2011 before the undersigned.  A transcript of the hearing was created and is associated with the claims file.  

The issue of entitlement to an increased rating for right lower extremity scars from February 24, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran suffered a moderate right lower extremity muscle group X wound inservice which required debridement.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a right lower extremity muscle injury, muscle group X, with debridement, from October 27, 2008 until February 23, 2009 have been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.73, 4.118, Diagnostic Codes 5310, 7801, 7802, 7804, 7805 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in January 2008 and February 2009.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's left thumb disability for the period at issue.  

Merits of the Claim

The Veteran seeks a higher initial rating for his service-connected right lower extremity scars.  The RO granted service connection in a June 2009 rating decision and assigned a noncompensable evaluation effective October 27, 2008.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; 

Under the Schedule of Ratings for Skin, scars not of the head, face, or neck, that are superficial and nonlinear and cover an area of 144 square inches (929 sq. cm.) or greater are to be assigned a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Id.

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 further provide that for scars that are unstable or painful: for five or more such scars assign a 30 percent evaluation.  For three or four scars assign a 20 percent evaluation.  For one or two scars assign a 10 percent evaluation.  The notes to this Diagnostic Code provide that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Finally, scars evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  Id. at Diagnostic Code 7804.  

Scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to be evaluated for any disabling effect not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Id. at Diagnostic Code 7805.  

In February 1969, while in combat near Phong Thuan, South Vietnam, the Veteran, in pertinent part, sustained multiple fragment wounds to the right lower extremity when he was struck by fragments from an enemy land mine.  The wounds to the right lower extremity required debridement.  By April 1969, the Veteran had, in pertinent part, active muscle function in the anterior compartment of the right lower extremity, but difficulty pulling tendons as these appeared to be "bound down in scar."

The Veteran's service connected disorders from this combat injury include post-operative residuals of a right ankle fibular loss with contracture, secondary to a shell fragment wound; right knee osteoarthritis; and right lower extremity scars.  Only the rating assigned the scars is the subject of this decision.  

The Veteran was afforded a VA examination in February 2009.  At this examination he was found to have dark discoloration in the dorsal area of the right foot, with areas of hyperpigmentation, approximately 20 square centimeters.  This was found to be flush to the surface, without palpable scar tissue, adhesions, adherence to underlying tissue, muscle herniation or keloid formation.  There is a lateral right ankle scar 10 square centimeters in area.  It is darker in color than the surrounding tissue, flush to the surface and slightly puckered in appearance.  It has no palpable scar tissue, adhesions, adherence to underlying structures, keloid formation or muscle loss or herniation.  The Veteran was also noted to have a scar on his shin approximately 36 square centimeters in area, darker in color than the surrounding tissue.  This scar was flush to the surface, with a small indentation at the distal end of 0.5 centimeters.  It is numb to palpation at the distal end; there is no swelling, redness, muscle loss, muscle herniation, adhesions, adherence to underlying structures or keloid formation.  There is also a right lateral lower extremity scar measuring 25 centimeters.  It is flush to the surface, darker in color that the surrounding tissue and numb to palpitation at the distal end.  There is no muscle loss or herniation, no adhesion, adherence to underlying structures, keloid formation or scar tissue.  In the January 2008 VA examination, the disability demonstrated similar symptoms, with some tenderness at the distal ends of two scars.  

The criteria for a compensable rating for these scars under 38 C.F.R. § 4.118, have not been met.  A rating cannot be assigned under Diagnostic Code 7801 because the scars are not deep.  A compensable rating also cannot be assigned under Diagnostic Code 7802.  While the some of the scars could be argued to be nonlinear because they measure 9 by 4 centimeters or 4 by 2.5 centimeters, none are noted as nonlinear.  Furthermore, the combined areas of all the scars is 91 square centimeters (10+36+25+20), well short of the 929 square centimeters required for a compensable rating.  

While there was a report of slight tenderness in the January 2008 VA examination, there is no medical evidence of instability or pain for any of the Veteran's scars on his right lower extremity.  Therefore, Diagnostic Code 7804 is also inapplicable.  The Veteran is rated under Diagnostic code 7805 because his scars are considered linear.  As discussed above, there is no evidence the Veteran can be rated under Diagnostic Codes 7801, 7802 or 7804. 

The Board finds, however, that these scars, which the Veteran sustained in combat, should be considered under the rating criteria for muscle injuries.  In this regard, a moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

Here, the service medical records showed that all of the Veteran's wounds required debridement.  The Veteran required hospitalization following his injury, and the scar injuries have been manifested at times by some degree of impairment to include tenderness.  Significantly, no right lower extremity wound is currently evaluated under 38 C.F.R. § 4.73.  Hence, while the Veteran is service connected for right lower extremity disorders due his combat injuries, any award under 38 C.F.R. § 4.73 does not violate the principles against pyramiding.  Hence, given the service medical record of right lower extremity wound debridement, the Board assigns a 10 percent rating for right lower extremity wounds under Diagnostic Code 5310.  An evaluation in excess of 10 percent is not in order given the absence of a severe muscle disability manifested by a through and through injury, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. 

Staged ratings are inapplicable in the instant case because the available evidence shows a consistent level of disability during the appellate term.  Fenderson.  That is, throughout the appellate term a 10 percent rating is in order in light of the service medical record evidence of debridement of right lower extremity wounds.

In reaching this decision the Board considered the doctrine of reasonable doubt, and finds that under that doctrine a 10 percent rating is warranted from October 27, 2008 to February 23, 2009.  38 U.S.C.A. § 5107 (West 2002).  

The Board also considered whether the Veteran's right lower extremity scars warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If any step is not met, then an extraschedular evaluation is not in order.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's scars are flush to the surface, without adhesions, keloid formation, swelling, redness or pain.  There is one report of slight tenderness.  The rating schedule fully anticipates and considers the fact that the appellant's wounds required debridement.  As such the rating schedule adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  


ORDER

Entitlement to a 10 percent rating for right lower extremity muscle injury scars with debridement for the period from October 27, 2008 until February 24, 2009 is granted subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran stated at his September 2011 hearing that the symptoms from his right lower extremity scars had worsened.  He said that they were mostly numb, with some tenderness in the ankle and foot, including a hypersensitive spot at the base of his tibia.  He noted that his scars were easily broken and prone to bleeding every three to five months.  He also stated that two of his scars were attached to the bone making it difficult to move.  

The Veteran was last afforded a VA examination in February 2009, over five years ago.  His most recent private medical evidence is from August 2008, also more than five years ago.  The Veteran stated at the hearing that he receives all his treatment from private physicians.  As VA is on notice that the Veteran reports worsening symptoms and there is a five year gap in his private medical records, there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AMC/RO should then obtain all updated private medical records from those providers.  The AMC/RO should document all steps taken to acquire these records.  If the AMC/RO cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

2.  Thereafter, the Veteran should be afforded a VA examination of his right lower extremity scars.  The examiner must be provided access to the Veteran's claims file, Virtual VA file, VBMS file, and a copy of this remand.  The examination report should include the examiner's acknowledgement that she/he have reviewed all of the evidence of record.  

The examiner should address the severity and effect of each of the Veteran's right lower extremity scars.  The examiner should address the size of all right lower extremity scars, whether they are painful, adherent, poorly healed, as well as any functional impairment they cause the right lower extremity.  The examiner should take into account and discuss to the Veteran's lay statements and his private treatment records.   

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  After completing all indicated development, the AMC/RO should readjudicate the remaining claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


